Name: 92/315/EEC: Commission Decision of 16 June 1992 amending Directive 90/644/EEC concerning the clearance of the accounts of the Member States in respect of the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the financial exercise 1988
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  accounting
 Date Published: 1992-06-20

 Avis juridique important|31992D031592/315/EEC: Commission Decision of 16 June 1992 amending Directive 90/644/EEC concerning the clearance of the accounts of the Member States in respect of the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the financial exercise 1988 Official Journal L 166 , 20/06/1992 P. 0036 - 0037COMMISSION DECISION of 16 June 1992 amending Directive 90/644/EEC concerning the clearance of the accounts of the Member States in respect of the expenditure financed by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund for the financial exercise 1988 (92/315/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas by way of Decision 90/644/EEC (3), as amended by Decision 91/583/EEC (4), the Commission provisionally disallowed an amount of FF 547 383 456 relating to export refunds granted by France on cereals and sugar; whereas the Commission, however, undertook to re-examine that Decision if the Member State concerned carried out a further check of the expenditure in question and supplied proof capable of removing the doubts regarding the justification for the refunds declared; whereas the subsequent investigation of exporting firms in France did not reveal anomalies in the declaration; whereas the Community should therefore assume responsibility for the amount specified, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/644/EEC is hereby replaced by the Annex to this Decision as regards France. Article 2 1. The amount of FF 547 383 456 is repaid to France in the framework of advances effected for the exercise 1992. 2. The expenditure resulting from the present Decision is to be charged to Chapter B1-37 of the budget. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 350, 14. 12. 1990, p. 82. (4) OJ No L 314, 15. 11. 1991, p. 47. ANNEX (in French francs) Member State: France 1988 EAGGF Guarantee Section expenditure, except expenditure relating to Regulation (EEC) No 1078/77 Expenditure relating to Regulation (EEC) No 1078/77 Total (a + b) (a) (b) (c) 1. Expenditure recognized (a) Expenditure declared by the Member State in respect of the present clearance 43 548 342 550,09 275 304,45 43 548 067 245,64 (b) Expenditure declared during the preceding year but excluded from that clearance 0,- 0,- 0,- (c) Expenditure declared, excluded from the present clearance 0,- 0,- 0,- (d) Expenditure declared, coming under the present clearance (a + b c) 43 548 342 550,09 275 304,45 43 548 067 245,64 (e) Expenditure disallowed 322 316 548,71 0,- 322 316 548,71 (f) Financial consequences of previous years 6 531 932,- 0,- 6 531 932,- (g) Total expenditure recognized (d e + f) 42 124 727 157,38 275 304,45 42 124 451 852,93 2. Expenditure charged (a) Expenditure charged in respect of the present year 43 464 461 989,71 275 304,45 43 464 186 685,26 (b) Expenditure charged in respect of the preceding year, but excluded from that clearance 0,- 0,- 0,- (c) Expenditure charged in respect of the present year, but excluded from the present clearance 0,- 0,- 0,- (d) Total expenditure charged, coming under the present clearance (a + b c) 43 464 461 989,71 275 304,45 43 464 186 685,26 3. Expenditure chargeable to or payable to the Member State following clearance of the accounts (2 d 1 g) 244 967 920,33 0,- 244 967 920,33